Citation Nr: 0402309	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-11 025	)	DATE
	)
	)

THE ISSUE

Whether the September 28, 2001, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to an 
evaluation in excess of 50 percent for bilateral pes planus, 
should be revised or reversed due to clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The moving party served on active duty from June 1978 to 
December 1980.

This matter comes before the Board based on a 2003 motion for 
revision, on the grounds of CUE, of a September 28, 2001, 
Board decision, which decided that an evaluation in excess of 
50 percent for service-connected bilateral pes planus was not 
warranted and that an assignment of a rating on an 
extraschedular basis was not appropriate.  A letter was sent 
by the Board to the moving party's representative on April 
25, 2003 noting that a request had been made to review a 
prior Board decision on the grounds of CUE in accordance with 
38 U.S.C.A. § 7111 (West 2002) and that the representative 
had 30 days from the date of the letter to file a relevant 
response.  In August 2003, the moving party's accredited 
representative requested that the Board's September 2001 
decision be revised on the basis of CUE pursuant to 
38 U.S.C.A. § 7111 (West 2002).  The CUE motion is now ready 
for Board review.  

The Board notes that a separate appeal on additional issues 
is currently pending at the RO under a separate docket number 
in REMAND status; development pertinent to that REMAND is not 
yet complete.  


FINDINGS OF FACT

1.  An unappealed September 28, 2001, decision of the Board 
decided that the criteria for an evaluation in excess of 50 
percent for service-connected bilateral pes planus had not 
been met and that an assignment of a rating on an 
extraschedular basis was not appropriate.  

2.  The facts as they were known at the time of the 
September 28, 2001 Board decision were correct and it has not 
been shown otherwise.

3.  The Board's September 28, 2001 denial of an increased 
rating for bilateral pes planus and an extraschedular rating 
was in accordance with the laws and regulations in effect at 
that time.


CONCLUSION OF LAW

The Board's September 28, 2001, decision does not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Code 5276 (2001); 38 C.F.R. §§ 20.1400-
20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Sat. 
2096 (2000) (VCAA), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002) is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Further, the provisions of 
reasonable doubt under 38 C.F.R. § 3.102 are not for 
consideration in CUE claims.  38 C.F.R. § 20.1411.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Id.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, but for the 
error, the error complained of cannot be CUE.  Id.  CUE is 
not the following:  change in medical diagnosis; failure to 
fulfill the duty to assist; disagreement as to how the facts 
were weighed or evaluated; and change in interpretation of a 
statute or regulation.  38 C.F.R. § 20.1403(d).  The 
foregoing regulations codified the current requirements for a 
claim of CUE that the United States Court of Appeals for 
Veterans Claims (Court) had defined for claims of CUE in 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decisions.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

By way of history, an April 1981 RO rating decision granted 
the moving party's claim of entitlement to service connection 
for bilateral pes planus and assigned a noncompensable 
disability rating.  A July 1981 RO rating decision assigned a 
compensable disability rating of 10 percent.  An October 1987 
RO rating decision increased the disability rating to 50 
percent; the 50 percent evaluation remained in effect 
thereafter.

The relevant evidence of record at the time of the September 
2001 Board decision in which error is claimed is summarized 
below.

After the 1987 rating decision increasing the veteran's award 
to 50 percent, the veteran first filed a claim for 
entitlement to an increased evaluation for bilateral pes 
planus in November 1993.  

A September 1993 letter from Dr. M.K.L. noted that the 
veteran was permanently disabled due to foot problems.

A September 1993 examination report from Dr. V.G.C-W. showed 
that the veteran presented with complaints of severe pain in 
his feet and ankles.  He complained that he was unable to 
walk, stand, sit, or lay down without experiencing great 
discomfort.  An examination revealed inflamed and swollen 
feet that were painful on palpation.  There was numbness and 
tingling of both feet.  Dr. V.G.C-W. noted a diagnosis of 
plantar neuritis.  Dr. V.G.C-W. commented that the unresolved 
injury of his bilateral longitudinal and metatarsal arches 
had created an imbalance of his body dynamics that allowed 
the development of neuro-musculo-skeletal instabilities, 
producing physiological irritation.  Dr. V.G.C-W. noted that 
it was his medical opinion that the veteran was permanently 
physically disabled due to his military injuries.  

A September 1994 examination report from Dr. M.K.L. showed 
that the veteran complained of severe diffuse pain in both 
ankles.  An examination of the feet revealed "+3/+4" and 
acute guarding on palpation to both arches and plantar heels.  
It was noted that the veteran walked very slowly with the aid 
of a cane and that his guarded gait came from diffuse pain in 
all the aforementioned afflicted joints.  Ankle dorsiflexion 
was 5 degrees bilaterally and ankle plantar flexion was 
10 degrees bilaterally.  Dr. M.K.L. noted an impression of 
severe bilateral pes planus/plantar fasciitis leading to 
secondary-traumatic arthritis in all proximal joints due to 
altered gait pattern.

An October 1994 examination report from Dr. C.K.H.L., 
contracted through VA, showed that the veteran complained of 
chronic pain in his feet and ankles.  He reported that he had 
tried orthotics, injections, physical therapy, and taping.  
He reported ability to sit for 25-30 minutes, stand for 50 
minutes, and walk two blocks.  The examination revealed a 
mild, left antalgic gait, with use of a cane.  He complained 
of stocking distribution of decreased sensation and pain from 
the ankles distally.  He complained of pain with slight touch 
to the lower extremities which made the examination very 
difficult given the inability to stress the ankle joints.  He 
was noted to have bilateral pes planus with approximately 
five degrees of heel valgus bilaterally.  Range of motion of 
both ankles was dorsiflexion to five degrees, plantar flexion 
to five degrees, inversion to five degrees, and eversion to 
five degrees.  It was noted that full effort was not 
appreciated.  The veteran complained of pain with ankle 
flexion and extension, in the supine position.  Dr. C.K.H.L. 
reviewed x-rays of the feet taken in July 1993 and noted that 
they were essentially normal.  Dr. C.K.H.L. noted an 
impression of bilateral plantar fasciitis with bilateral pes 
planus and chronic ankle pain.  

By a decision dated in October 1994, the Social Security 
Administration (SSA) determined that the veteran was unable 
to work as the result of permanent disability, to include 
disability of the feet due to plantar fasciitis.  The SSA 
disability award was based on a combination of disabilities.

In a February 1995 letter, Dr. V.G.C-W. indicated that the 
veteran's foot problems had initiated weight-bearing problems 
bilaterally in the ankles.  Dr. V.G.C-W. related that the 
weight bearing problem was recognized by edema, plate 
spurring, and roughness of the normally smooth weight bearing 
articulation, but did not specify where.  Dr. V.G.C-W. noted 
that the limitation of five percent inversion and five 
percent ankle dorsiflexion of both ankles was evident on 
examination.  Dr. V.G.C-W. further noted that limitation in 
the veteran's ankles interfered with his gait in walking, 
making his gait guarded and the use of a cane necessary.

Dr. V.G.C-W.'s March 1996 letter acknowledged the veteran's 
bilateral foot and ankle problems.  

In an April 1996 letter from Dr. M.K.L., he reiterated 
findings reported by Dr. C.K.H.L. in his October 1994 
examination.  He noted that Dr. C.K.H.L.'s findings concurred 
with his assessment of range of motion in the veteran's 
ankles noted in his September 1994 report.  Dr. M.K.L. 
commented that limitation of dorsiflexion of the ankle joints 
would put more strain on the subtalar joints of the feet in 
order for the feet to obtain that loss of motion.  He further 
commented that excessive pronation of the subtalar joints 
(which included dorsiflexion) would also strain the plantar 
fascia (arches) in both feet, thus adding to the plantar 
fasciitis condition-a syndrome which had caused severe pain 
in both feet of the veteran.  

The July 1997 report from Dr. G.O., contracted through VA, 
noted that the veteran complained of pain in his ankles and 
feet with decreased sensation in his toes.  Dr. G.O. observed 
that the veteran had an antalgic gait and walked with a cane.  
He was not able to walk on his toes or his heels.  He had 
bilateral pes planus deformity with slight five degrees heel 
valgus.  He had a convex lateral border of both feet.  There 
was minimal swelling present and diffuse tenderness.  Range 
of motion of both ankles was pronation to 10 degrees, 
supination to five degrees, plantar flexion to five degrees, 
dorsiflexion to 30 degrees, inversion to five degrees, and 
eversion to 10 degrees.  He had minimal arches present when 
he was in a non-weight bearing position.  There was no 
swelling involving his foot.  The lateral border of his foot 
was convex on both sides.  There was no false motion present 
or shortening.  He had tenderness diffusely involving his 
foot, and any movement that involved his toes and forefoot 
caused him pain and discomfort.  He had tenderness diffusely 
around the sole of his foot.  Dr. G.O. noted impressions of 
bilateral pes planus deformity with chronic foot pain and 
chronic ankle pain.    

VA treatment records dated from November 1997 to September 
2001 were constructively before the Board as well.  These 
records were significant for complaints of chronic feet pain.  

On the record in September 2001, as set out in brief above, 
the Board decided that the criteria for an evaluation in 
excess of 50 percent for bilateral pes planus had not been 
met, to include on an extraschedular basis.  

The Board emphasizes that in determining the existence of 
CUE, only the law as it existed at the time of the Board's 
September 2001 decision may be considered.  38 C.F.R. § 
20.1403(b).  The following is a synopsis of the law and 
regulations pertaining to increased evaluations and 
extraschedular ratings as they existed in September 2001:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(a), 4.1 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001), a 
maximum 50 percent rating is assigned for bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2001). 

After a review of the record, the Board concludes that the 
September 28, 2001, Board decision was reasonably supported 
by the evidence then of record, and is not clearly and 
unmistakably erroneous.  The 50 percent assigned rating was 
the schedular maximum for the disability at issue and 
clinical findings of record at the time of the decision in 
question did not support assignment of a rating in excess of 
50 percent on an extraschedular basis.  The moving party has 
not identified any error of fact or law such would result in 
any change in the outcome of the September 2001 Board 
decision.  

First, the moving party contends that the September 28, 2001, 
Board decision is clearly and unmistakably erroneous because 
the Board failed to ensure the RO's compliance with the 
Board's February 1997 Remand.  The Board acknowledges that in 
its September 28, 2001, decision the Board did not discuss 
the RO's failure to ensure that the claims file was reviewed 
in conjunction with the July 1997 VA examination as 
instructed by the Board in its February 1997 Remand.  The 
Board emphasizes, however, that the Board's February 1997 
remand instruction was to ensure that any etiologic opinion 
rendered as to whether the veteran's claimed disabilities 
were related to service were based on objective 
documentation.  Although it is not entirely clear whether Dr. 
G.O. reviewed the claims folder prior to the examination such 
omission was of no consequence to the question of whether an 
increased/extraschedular rating was warranted for pes planus.  
The veteran ultimately received service connection for every 
disability for which he sought compensation benefits at that 
time; Dr. G.O. did cite to certain past records in preparing 
his examination report; and, the medical evidence of record 
considered by the Board in September 2001 adequately 
addressed the criteria regulating entitlement to an increased 
rating and the factors considered in determining eligibility 
for extraschedular consideration.  Moreover, the moving party 
refused to submit to any additional VA examinations ordered 
by the Board.  Accordingly, any action on the Board's part to 
remedy the omission would have been futile.  Thus, the Board 
did not commit an error that, had it not been made, would 
have manifestly changed the outcome of the September 2001 
decision.

Next, the moving party contends that the September 28, 2001 
Board decision is clearly and unmistakably erroneous because 
the Board summarily denied a referral for consideration of an 
assignment of an extraschedular rating.  The moving party 
specifically argues that the Board failed to assign an 
extraschedular rating despite a finding that the moving 
party's disability picture was "unusual", and erroneously 
treated the moving party's claim for an extraschedular rating 
as "inextricably intertwined" with the moving party's claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability/ies 
(TDIU).  

A review of the September 28, 2001, Board decision indicates 
that the Board did provide reasons and bases for finding that 
the veteran was not entitled to an extraschedular rating.  
The Board utilized the term "unusual" in describing the 
moving party's pes planus for the reason that several 
disabilities had been diagnosed as attributable to his 
bilateral foot disorder.  The Board correctly observed, 
however, that the moving party had been awarded service 
connection and assigned a separate disability evaluation for 
each of these secondary disabilities.  The Board thus 
correctly noted that an evaluation in excess of 50 percent 
for pes planus may not be assigned on an extraschedular basis 
based on evidence of those secondary disabilities, as to do 
so would constitute pyramiding (evaluation of the same 
disability under various diagnoses) which is prohibited under 
38 C.F.R. § 4.14 (2001, 2003).  

The Board also emphasizes that the use of term unusual as 
used by the Board in its September 2001 did not operate to 
automatically entitle the moving party to extraschedular 
consideration.  Consistent with case law, see e.g., Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995); Fisher (Raymond) v. Principi, 4 
Vet. App. 57, 60 (1993), the Board noted that, to the extent 
pes planus caused other disabilities that apart and in sum 
interfered with employment, the moving party had been 
separately compensated under governing laws and regulations 
for resulting manifestations affecting both feet as well as 
other bodily parts, and, moreover, that he had been 
compensated for any overall interference with employment via 
the grant of entitlement to a TDIU based on consideration of 
multiple disabilities.  The Board also emphasizes that 
assignment of a 50 percent rating for pes planus included 
contemplation of the veteran's manifested symptoms of pain, 
spasm and tenderness resulting in foot dysfunction, and that 
no other separate foot symptoms were documented in the record 
without having been considered in that rating assignment.  

The moving party cites to Kellar v. Brown, 6 Vet. App. 157, 
162 (1994) for the proposition that the question of 
entitlement to an extraschedular rating is not inextricably 
intertwined with a TDIU determination.  In Kellar, and 
similar cases, however, the Court's discussion set out only 
that a separate determination of entitlement to 
extraschedular consideration must be made in cases where TDIU 
was also at issue.  In contrast, in this case the moving 
party had already received entitlement to TDIU, and, in any 
case, as discussed above the Board also considered whether 
the moving party's pes planus, in and of itself, presented an 
exceptional disability picture rendering the Rating Schedule 
inadequate.  The Board then provided reasons and bases for 
determining the absence of factors such as hospitalizations 
or interference with employment due solely to pes planus.  In 
essence, the moving party is expressing disagreement as to 
how the Board weighed the evidence in its September 28, 2001 
decision and has not shown that the facts considered by the 
Board were wrong or that the law, as extant, was misapplied.  
This is not a basis for a valid CUE claim.  38 C.F.R. § 
20.1403(d)(3); see also Russell, 3 Vet. App. at 313-14, and, 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  

The moving party contends that the September 28, 2001, Board 
decision is clearly and unmistakably erroneous because the 
Board erroneously stated that the award of TDIU was based on 
all of the moving party's service-connected disabilities.  In 
its September 28, 2001 decision, the Board noted that,

[i]t [was] clear, for example, that, as a 
result of all the service-connected 
disabilities, the veteran ha[d] marked 
interference with employment, and he 
ha[d] been granted a total disability 
evaluation based on unemployability 
(TDIU).

September 28, 2001, Board decision at pps. 8-9.  It is true 
that at the time of the grant of TDIU, the veteran was not 
service-connected for all the disabilities eventually 
recognized as service connected.  The grant of TDIU did, 
however, include consideration of pes planus and disabling 
manifestations thereof.  The Board's over-inclusive statement 
thus bore no impact on the assessment that the veteran was 
not entitled to a rating in excess of 50 percent or an 
extraschedular rating for pes planus.  Rather, the Board 
mentioned the fact that the moving party had been awarded 
TDIU for purposes of recognizing that there was no additional 
disability factor, specifically interference with 
employability or total unemployability, that had not been 
considered in the assessment of whether the moving party was 
entitled to a rating in excess of 50 percent or an 
extraschedular rating for pes planus.  Therefore, the Board 
did not commit an error that, had it not been made, would 
have manifestly changed the outcome when it was made.  

The moving party further contends that the September 28, 2001 
Board decision is clearly and unmistakably erroneous because 
the Board failed to award a combined evaluation for 
compensation of 100 percent (as opposed to the currently 
combined 90 percent evaluation).  This allegation does not 
relate to criteria underlying the September 28, 2001, Board 
decision denying entitlement to an increased schedular rating 
or extraschedular rating particular to pes planus and is 
therefore beyond the scope of this motion.  

The moving party also contends that the September 2001 Board 
decision is clearly and unmistakably erroneous because the 
Board failed to separately acknowledge and evaluate a 
bilateral ankle disorder.  A review of the September 2001 
Board decision indicates, however, that the Board did in fact 
consider the moving party's complaints of bilateral ankle 
pain-to include addressing the question of whether the 
evidence showed that the moving party was entitled to a 
separate evaluation for a bilateral ankle disorder.  The 
Board noted that,

...providers who conducted examination in 
1994 and 1995 suggested that the veteran 
had traumatic arthritis of the proximal 
joints because of the pes planus.  
However, radiologic examination of the 
ankles disclosed no bony abnormality, and 
the examiner who conducted the 1997 VA 
examination did not assign a diagnosis of 
arthritis or traumatic arthritis of 
either or both ankles.  

September 28, 2001 Board decision at p. 7.  The Board thus 
concluded that although the moving party's ankle motion was 
limited by pain, there was no separate, diagnosed pathology 
of either ankle to establish a separate disability warranting 
a separate rating.  The pain resulting in limitations in 
ankle motion with ambulation was considered in the 50 percent 
rating assignment.  The moving party asserts that no x-rays 
of the ankles were conducted at the 1997 VA examination; 
therefore, no pathology of the ankles, such as arthritis, 
could, in fairness, be diagnosed.  To the extent the above 
cited section from the Board's 2001 decision could arguably 
suggest that the Board was reporting that x-rays were taken 
in 1997, the Board clarifies that the 1997 examination report 
shows that no x-rays of the ankles were taken at the 1997 
examination.  This, however, does not alter the fact that the 
evidence before the Board in September 2001 did not show 
objective evidence of ankle pathology other than pain and 
limitation of motion.  The Board could not presume that had 
x-rays been taken, they would have shown traumatic arthritis 
related to pes planus.  It was a reasonable conclusion for 
the Board to find that there was no objective evidence of a 
separate and distinct disability of the ankles at the time of 
the decision in question.  Any failure of the Board to obtain 
x-ray confirmation of existing ankle disability resulted in 
an incomplete as opposed to an incorrect record and cannot, 
therefore, form the basis for a finding of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

The moving party also contends that the September 2001 Board 
decision is clearly and unmistakably erroneous because the 
Board failed to assign a separate rating for bilateral 
plantar fasciitis.  The Board has considered the contention 
that the symptoms and clinical findings pertaining to the 
moving party's bilateral plantar fasciitis, which served as 
the basis for establishment of service-connection in October 
2002, are substantially the same as symptoms and clinical 
findings recorded as of the September 28, 2001 Board decision 
which did not establish bilateral plantar fasciitis as 
related to the service-connected pes planus disorder.  Only 
the evidence of record, however, in the claims folder at the 
time of the final unappealed September 28, 2001 Board 
decision may be considered in adjudicating a claim of CUE in 
that determination.  38 C.F.R. § 3.104(a); Rivers v. Gober, 
10 Vet. App. 469 (1997); Russell, 3 Vet. App. at 313-14; 
Damrel, 6 Vet. App. at 245.  Thus, the Board may not consider 
the evidentiary basis for the October 2002 RO rating decision 
in reaching a determination as to whether the 
September 28, 2001 Board decision was clearly and 
unmistakably erroneous.  

In any event, even if plantar fasciitis was shown as a 
separate and distinct disability of the feet at the time of 
the September 2001 Board decision, the symptomatology 
attributable to plantar fasciitis-pain, swelling, 
tenderness, etc.-overlaps with symptomatology associated 
with pes planus.  Currently such two pathologies are 
evaluated together as 50 percent disabling.  When the law 
extant in September 2001 is applied, past recognition of 
plantar fasciitis would also not have resulted in assignment 
of a separate rating.  See 38 C.F.R. § 4.14.  Thus, any 
difference of opinion as to how the September 2001 Board 
weighed the concerning plantar fasciitis is not a sufficient 
basis for a finding of CUE, and, the outcome of the decision 
regarding the proper rating assignment would not have been 
manifestly changed had plantar fasciitis then been 
recognized.  

The moving party contends that the September 28, 2001, Board 
decision is clearly and unmistakably erroneous because the 
Board failed to consider whether the moving party was 
entitled to a total and permanent disability rating on an 
extraschedular basis.  The issue of whether the moving party 
was entitled to a permanent total disability rating was not 
raised by the evidence.  Permanent total disability shall be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. § 4.15 (2001, 2003).  The following is considered 
to be permanent total disability:  the permanent loss of the 
use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.  
Although the moving party's disability was severe and medical 
evidence suggested permanent disability, the veteran was 
still able to ambulate with a cane and there was no medical 
evidence suggesting that he would have been better served by 
amputation of the feet such as to show loss of use, and 
similarly no competent evidence showing he was permanently 
rendered totally helpless or bedridden due solely to pes 
planus.  Thus, the evidence at that time did not show 
permanent and total disability.

The moving party contends that the September 28, 2001 Board 
decision is clearly and unmistakably erroneous because the 
Board stated that the disability award from the SSA was based 
on the moving party's service-connected disabilities-
including pes planus.  It is true that the SSA disability 
award was based in part on bilateral foot pain attributable 
to plantar fasciitis rather than pes planus as stated by the 
Board.  The Board's misstatement, however, bore no impact on 
the assessment that the veteran was not entitled to a rating 
in excess of 50 percent under Diagnostic Code 5276 or 
entitlement to a higher pes planus rating on an 
extraschedular basis.  Thus, the Board did not commit an 
error that, had it not been made, would have manifestly 
changed the outcome when it was made. 

Lastly, the moving party contends that the September 28, 2001 
Board decision is clearly and unmistakably erroneous because 
the Board erroneously failed to discuss whether the veteran 
was entitled to special monthly compensation (SMC).  The 
moving party contends that the medical evidence showed that 
the veteran was permanently housebound by reason of service-
connected injuries and in need of assistance of the 
performance of basic household duties or activities of daily 
living as reported by Dr. M.K.L. in his January 1993 report.  
A review of the September 2001 Board decision indicates that 
the Board did discuss whether a claim for special monthly 
compensation had been raised.  The Board correctly noted that 
there was no case in which the Court had inferred an SMC 
claim where the evaluative criteria did not reference SMC.  
As the criteria for evaluation of pes planus does not, at any 
level of severity, reference consideration of SMC, an 
inferred claim for SMC was not presented.  

In sum, the September 2001 Board decision considered the 
evidence of record, noted that the moving party was in 
receipt of the highest evaluation available for bilateral pes 
planus under Diagnostic Code 5276, and further noted that any 
objectively recognized pathologies affecting other bodily 
areas and resulting in distinct disability had already been 
recognized such that the moving party was in receipt of 
separate grants of service connection.  The Board also noted 
that the moving party was in receipt of a TDIU in recognition 
of the fact that his respective disabilities, both pes planus 
and those arising secondarily, combined to render him 
unemployable.  As such, consistent with the extant laws and 
regulations, the Board concluded that no higher and no 
separate schedular rating was warranted and that the Rating 
Schedule had not been rendered useless such that 
extraschedular consideration was in order.

For the reasons and bases explained in detail above, the 
Board cannot find that the September 28, 2001, Board decision 
contained a misapplication of the laws and regulations then 
in effect in denying the veteran's claim for a rating in 
excess of 50 percent or an extraschedular rating for service-
connected bilateral pes planus.  The moving party has not 
demonstrated that the facts as considered by the Board were 
then incorrect, and, the evidence does not establish that, 
but for a CUE committed by the Board, the outcome of that 
Board decision would have been different.  Accordingly, the 
Board concludes that no CUE exists in the Board's 
September 28, 2001 decision.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400-20.1411.




ORDER

The motion for revision or reversal of the September 28, 2001 
Board decision is denied.



                       
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



